Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	This action is in response to the papers filed on 08/16/2022. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow.
The amendment overcome 112 b rejection in prior office action.
Currently, claims 1-10, and 14-17 are pending in the instant application, and they are under the examination.  
Specification
3.	The disclosure is objected to because of the following informalities:
The specification refers Table 19, for example, “SNVs in the genes listed in Table 19 were analyzed in the experiment of Example 1.” (see para 0136)
However, the specification does not disclose Table 19. 
The specification discloses that “FIG. 19 is a table of assay count based for genes for the experiments in Example 1.” (see para 0036). Thus, Table 19 seems to be typo-error for Fig. 19.
Appropriate correction is required.



Claim Rejections - 35 USC § 112 (a) Written Description (New Ground)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the method according to claim 15, further comprising administering a compound to the individual that targets the clonal single nucleotide variants, but not the other single nucleotide variants.
Thus, claim 16 is broadly drawn to administering a targeted compound to an individual having lung squamous cell carcinoma that only targets clonal single nucleotide variants (SNVs) loci and does not target any other SNVs.
In para 0043-0044, the specification discloses detecting a clonal SNV in a lung tumor of an individual and administering a compound to the individual that targets the one or more clonal SNVs. The specification discloses that “In certain examples, subclonal and/or other clonal SNVs are not targeted by therapy. Specific therapies and associated mutations are provided in other sections of this specification and are known in the art” (see para 0044).
With regard to a treatment, the specification discloses a number of therapies that target specific mutations (see para 0072).              
    PNG
    media_image1.png
    256
    663
    media_image1.png
    Greyscale

The specification discloses determining both clonal and subclonal SNV in lung squamous cell cancer in the method (e.g. detecting 3 to 19 SNVs) (see para 0159, Figures 12-15, Figure 17). The specification discloses that the exemplary SNV can be in one or more of the following genes: EGFR, FGFR1, FGFR2, ALK, MET, ROS1, NTRK1, RET, HER2, DDR2, PDGFRA, KRAS, NF1, BRAF, PIK3CA, MEK1, NOTCHI, MLL2, EZH2, TET2, DNMT3A, SOX2, MYC, KEAP1, CDKN2A, NRG1, TP53, LKB 1, and PTEN; and SNVs found in one of the genes found in Table 19 (para 0136). The specification discloses detecting SNVs in lung squamous cell cancer (para 0191, Fig. 15)
However, the specification does not disclose a compound that only targets clonal SNVs and the specification only discloses a number of targeted compounds that target specific mutation (e.g. gefitinib and afatinib for EGFR mutations, Tivantinib for BRAF mutation), as described above. The claim is directed to a treatment that targets a clonal SNV. 
The specification is silent on administering a compound that targets clonal SNVs but not non-clonal SNVs. The specification does not disclose treatments that target clonal SNVs but “not the other single nucleotide variants”. The specification does not disclose any particular compound that targets one clonal SNV in lung squamous cell carcinoma, but not other SNVs. The specification does not provide any guidance as to the compound that would target a specific clonal SNV but not to other SNVs. The specification does not provide any correlation between a compound and its target to clonal SNVs vs non-clonal SNVs for treating lung squamous cell carcinoma.
Relevant to the lack of particular structural limitations in the rejected claim drawn to a compound and associated target clonal SNVs and non-target any other SNVs. MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
In the case of the instant claim, the functionality in administering a targeted compound for clonal SNVs, but not for other SNVs is a critical feature of the claimed method.  
The claim encompasses a very broad genus of compound that targets one or more of clonal SNVs but that does not target any other SNVs. For example, the claim encompasses a very broad genus of compounds as well as their targets clonal SNVs but not other SNVs, for which no guidance has been provided in the specification.  For example, a compound encompasses any type of molecules, chemical structure, anti-tumor antibiotics, different kinds of inhibitors etc. Thus, their associated clonal SNVs target encompasses clonal SNVs of any gene or clonal SNVs detected in plasma or tumor samples of the individual; and their non-associated other SNVs target encompasses any possible SNVs.
Wood et al. (2015) provides a review of lung cancer targeted therapies including protein tyrosine kinase inhibitors (TKIs) (see abstract, p 363 col 1 para 3-4 and col 2, Fig. 1, Table 1, also see p 366 col 1 through p 367 col 2) (Cancer Treatment Reviews; 2015; 41; 361-375). Wood et al. summarizes mutation status and potential targets for personalized therapy within lung cancer, for example, TKIs (gefitinib and erlotinib) that target EGFR mutation OR afatnib for HER2 mutation OR tivantinib for BRAF mutation, for non-small cell lung cancer (NSCLC) (see Table 1, p 363 col 2, Fig. 1). The review by Wood et al. does not indicate availability of any therapy that targets clonal SNVs, but not other SNVs, prior to the effective filing date of the invention. The review provides a number of specific inhibitors that target mutation of specific genes or pathways, for example, inhibitors targeting EGFR, HSP90 pathways and I3K/mTOR-pathways (see p 364 col 2, Fig. 1, p 366 col 1 para 2).
Kim teaches targeted therapies and associated actionable mutations in treating lung SCC patients, for example, trametinib for BRAF mutation (see p 251 col 1 para 3, Table 2-3, session 3.2). Kim does not indicate availability of any therapy that targets clonal SNVs, but not other SNVs, prior to the effective filing date of the invention
In the instant situation, the specification does not provide any structure/function correlation between the specific therapeutic compounds that are capable of targeting clonal SNVs, not to other SNVs; AND the functionality of treating clonal SNVs of lung squamous cell cancer as required by the claim.  Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which therapeutic compounds would function as claimed, from those that would not.   
Thus, considering the broad genus of the genes and therapeutic agents required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that neither the specification or the art provides an adequate written description of the broadly claimed subject matter.

Claim Rejections - 35 USC § 101 (New Ground)
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-10, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Claim 1 is an independent claim. Claim 1 recites a method for preparing a fraction of DNA useful for tracking single nucleotide variants present in an individual having lung squamous cell carcinoma, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
In claim 1, the method step (b), the recitation is directed to the “determining” a sequence of at least a segment of each amplicon in the sets of amplicons determine the single nucleotide variants (SNVs) present in lung squamous cell carcinoma. 
Claim 7 is directed to determining the variant allele frequency (VAF) for each of the single nucleotide variants from the sequence determination.
 Claim 8 is directed to identifying a lung squamous cell carcinoma treatment plan based on the VAF determinations.
Claim 10, which depends from claim 1, the claim is directed to identifying SNVs in the tumor. 
These method steps as indicated above could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). Therefore, the claims are directed to at least once exception (Step 2A, Prong 1: YES), which is termed an abstract idea. That is a mental process. 
The claims are termed an abstract idea or mental step.

Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite elements that integrate the judicial exception into a practical application because there are no further practical elements or active steps in addition to the judicial exceptions that apply or use the judicial exceptions such as practical applications of the “determining” step. The element in the claim 1, “extracting” method step and generating a set of amplicons by performing a multiplex PCR amplification reaction method step do not integrate the judicial exception because they are data gathering steps. Therefore, these method steps of “extracting and generating” fail to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Furthermore, claim 6 is directed to administering a compound to the individual and the compound is known to be effective in treating the lung squamous cell carcinoma having one or more of the determined single nucleotide variants. 
Claims 9 is directed to administering a compound to the individual and the compound is known to be effective in treating the lung squamous cell carcinoma having one or more of the determined single nucleotide variants with a variable allele frequency greater than at least one half of the other single nucleotide variants that were determined.
Claim 16 is directed to administering a compound to the individual that targets the clonal SNVs, not other SNVs. 
The recitation of claims 6,9 and 16 are directed to administering a compound to the individual having lung squamous cell cancer regardless of genotype. Thus, the treatment is administered regardless of the SNVs in an individual having lung carcinoma. In this regard, the method step of administering a compound to any individual having lung squamous cell carcinoma does not integrate the abstract idea of determining SNVs present in the carcinoma. The recited method steps of instant claims are different from the claims of Vanda. The claims of Vanda required a step of treating the patient with….a particular medication that was tailored to the patient’s genotype.  Specifically, Vanda provided a much more particular and tailored treatment (see below).  

    PNG
    media_image2.png
    168
    563
    media_image2.png
    Greyscale


This is in stark contrast to the instant claims that genotype and administer a general compound regardless of SNV status. Unlike the claims in Vanda, the instant claims are directed to administering a compound to both individuals with the SNVs and without the SNVs. This is not a step of treating the individual with a particular medication tailored to the individual’s genotype. As such, this claim is directed to the relationship and is not a practical application of the judicial exception. 
Thus, the claims in Vanda are directed to administering a drug to specific patent having a particular genotype associated with poor drug metabolism that integrates the recited judicial exception into a practical application [see MPEP 2106.04 (d) (2)]. In Vanda, the treatment is only administered to specific patient, whereas the treatment is administered to every individual having lung squamous cell carcinoma regardless of determined SNVs in the instant method. 
Accordingly, the administering step does not integrate the judicial exception into a practical application and this limitation fails to meaningfully limit the judicial exception (Step 2A Prong 2: No).
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. Claim 1 is directed to the method steps of extracting cell-free DNA (cfDNA) from a plasma sample of blood from the individual having lung squamous cell carcinoma, and performing a multiplex PCR amplification reaction on nucleic acid of the DNA extracted to generate a set of amplicons. Claim 10 is directed to isolating the nucleic acids from a tumor of the individual. Claim 14 is directed to the method of high throughput DNA sequencing. However, these methods are well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art including the prior art cited IDS [For example, Diehn et al. Pub No. US 20140296081A1; Lanman et al. PLOS ONE; 2015; DOI:10.1371/journal.pone.0140712: page 1-27; Babiarz et al. US 2017/0107576A 1 (filed on 21 April 2015 and priority date of 21 April 2014); Babiarz et al. Pub. No.: US 2016/0369333 A1 (priority date of 24 November 2014); and Zheng (Zheng et al. INTERNATIONAL JOURNAL OF ONCOLOGY; 2013; 43: 755-764)]. 
For example, Lanman et al. teaches a method of detecting tumor mutations in plasma derived cell-free DNA for determining the risk of solid tumor cancers (e.g non-small cell lung cancer) in human patients that comprises extracting cell-free DNA from plasma of the patients, isolating high quality cell-free DNA, sequencing, multiplexing amplification using specific PCR primer pairs; and determining SNVs (e.g. 365 SNVs) (see abstract. p 17 para 3-4, p 18-19, p 4 para 2, Fig. 1-7, p 11 para 2 through p 12 para 2, p 18-19). 
Babiarz et al. (US 2017/0107576) teaches amplifying cell-free DNA from samples of individuals suspecting having cancers with the use of primers that yield short amplicons in the method via multiplex PCR amplification (e.g. 45 bp or less than 45 bp) (para 0548-00549, para 0552) Babiarz et al. teaches performing multiplex PCR amplification using annealing time 15 minutes and a primer concentration of 10 nM (see para 0593, 0597, 0874 and 0882) and to amplify 50-1000 SNVs in the method (para 0731, Example 12-13 para 865-869). 
Zheng teaches identifying 101 SNVs in DNA sample from tumor tissue of lung squamous cell cancer via PCR amplification (abstract, p 756 col 1 para 2-3). Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No).
The claims are not directed to patent eligible subject matter. 
Furthermore, claims 2-3 and 4-5 further limit lung cancer and the individual, respectively. Claim 15 and 17 further limit the set of SNV loci. Thus, these limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, the claims are not directed to patent eligible subject matter.

Response to Argument
The response traverses the rejection on pages 6-8 of the remarks mailed on 08/16/2022.
 The response asserts that “the claim at issue is directed to "preparing a fraction of DNA useful for tracking single nucleotide variants present in an individual having lung squamous cell carcinoma." The claim also recites the process steps for producing the fraction of DNA useful for tracking single nucleotide variants such that the resulting fraction is different from the naturally occurring cell-free DNA. Therefore, under Illunina, claim 1 is directed to more than a naturally occurring phenomenon and is, as such, patent eligible.”
This argument is reviewed and fully considered but not found persuasive because under step 2A prong 1 analysis, in claim 1, the method step of “determining” in the preparing method step is directed to an abstract idea (i.e. mental step), thus, the claim is directed to one of the judicial exceptions (see MPEP 2106.04 II). Furthermore, as described in the rejection above, the analysis under step 2 A prong 2 analysis and step 2B, indicated that the claims are not directed to patent eligible subject matter. The rejection has been modified accordingly with the amendment. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-5, 7-8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn (Diehn et al. US20140296081A1) in view of Babiarz et al. US 2017/0107576A 1, filed on 21 April 2015 and priority date of 21 April 2014), and Zheng (Zheng et al. INTERNATIONAL JOURNAL OF ONCOLOGY; 2013; 43: 755-764).
Diehn teaches methods for analyzing genetic alterations in lung cancer including lung squamous cell carcinoma (SCC) at both population level and patient level analysis (see abstract, Figure 1 a-b and para 0065, Figure 3, para 0123-0125, para 0169, para 0023, para 0039, para 0102, claims 1-12 and 25). Diehn also teaches the method of analyzing mutation in a subject comprising identifying a plurality of genomic target regions (at least 25) are selected from a plurality of genomic regions that are mutated in the specific cancer (e.g.an adenocarcinoma, a non-small cell lung cancer, or a squamous cell carcinoma (para 0012-0016, para 0029-0032, para 0039).
With regard to claim 1 extracting cell-free DNA step (a), Diehn teaches extracting cell-free nucleic acid (i.e. Cell-free DNA) from plasma sample of blood of the lung cancer patients including lung SCC (see para 0139-0141, also see para 0112, para 0041- 0045, Figures 1-2 and 11, para 0065).
With regard to claim 1 method step (b), Diehn teaches performing a multiplex amplification reaction on the cell free DNA isolated from the plasma sample the patient (see para 0140-0146, para 0161-0163, Fig. 6, para 129-132). Diehn teaches the PCR amplification reaction comprises forming an amplification reaction mixture via using polymerase, nucleotide triphosphates and PCR master mix, and nucleic acids fragment from the nucleic acid library from the plasma sample (e.g. spiking known fragment of DNA into a control cfDNA), and primers sets (a set of forward and reverse primers) in the PCR amplification assay (see para 0129-0130, para 0142-0143, para 0161-0163, para 0073-0074, para 0133). Diehn further teaches using DNA amplification kits in the method (para 0162). The use of nucleotide triphosphates (e.g. deoxyribose nucleotide triphosphates of dATP, dTTP dGTP or dTTP) in PCR amplification was well known in the art prior to the effective filing date of the invention.
Diehn teaches amplifying circulating tumor DNA that correspond to a set of mutations identified from that sample of the individual having the lung cancer to obtain amplification products that comprise the at least 10 target loci [e.g. analyzing the numbers SNVs] (para 0065, Figure 1-2, para 0082, para 0093-0094, para 0128, Table 1-2). Diehn teaches detecting mutated genomic regions lung SCC (e.g. 3 SNVs), for example, detecting more than three SNV in tumor tissue samples from lung SCC patients (see page 16 Table 1, para 0093, para 0125, Fig. 3, para 0175-0177, para 0169 Fig. 9, Fig. 11). Diehn teaches performing sequencing the plurality of target regions in the cell-free DNA sample to obtain a plurality of cell free nucleic acid sequences and identifying SNV including length distribution of sequenced cell free DNA (e.g. having sequenced cell free DNA fragment with a median length of 169 bp with minimal length of 100 bp as shown in Figure 1 e) (see para 0065, 0115-119, 0122-0123, para 0131, Figures 1- 3, Figure 17, p 5 para 81, Tables 1-2). These teachings of Diehn show generating a set of amplicons on cell-free DNA extracted from the patients and each amplicon of the set of amplicons spans at SNV loci of known mutation (known SNVs from the tumor sample of lung SCC) and determining SNVs present in Lung SCC by determining a sequence at least a segment (having SNV loci) of each amplicon in the set of amplicons. 
With regard to method step (b) of claim 1, Diehn does not teach using a stet of primers a set of forward and reverse primers that each binds within 25 base pairs of the single nucleotide variant loci, or a set of primer pairs that each span a region of 25 base pairs or less comprising the single nucleotide variant loci. 
Diehn does not teach the limitation of annealing time of 15 minutes and a primer concentration of 10 nM, and “a set of 25-1000 single variant loci”.
Babiarz teaches detecting SNVs in tumor samples from non-small cell lung cancer patients and detecting one or more SNVs in circulating tumor DNA plasma samples from the patients (para 0059, para 0247 Figure 46A, para 0250-0255, Figure 49-52, Figure 63 A) (Fig. 51A). Babiarz teaches performing multiplex PCR amplification in the cell free DNA from plasma sample for detecting SNVs in the lung cancer (e.g. in certain embodiment analyzing for SNVs interrogate for between 50-1000 SNVs) (see para 0731, Example 12-13 para 865-869). In multiplex PCR amplification, Babiarz teaches that annealing temperature is 10 minutes or 15 minutes, and primer concentration is as low as 10 nM (see para 0593). 
Babiarz teaches amplifying cell-free DNA from samples of individuals suspecting having cancers with the use of primers that yield short amplicons in the method (e.g. 45 bp or less than 45 bp OR a length of less than 50 bp via amplification of nucleic acid by multiplex PCR) (see para 548-552).  Furthermore, Babiarz teaches using primers having that range of short lengths, for example, less 5 or 10 nucleotides (para 0882). Babiarz teaches that the range of the length of the target amplicons is less than 5 or 10 or 15 or 25 or 50 nucleotides in the method (see para 0581). Babiarz teaches performing the method of amplification at least 10 target loci that correspond to a set of mutations identified from a tumor sample of an individual (see para 0091-0093, para 0572, para 664). 
Thus, the teachings of Babiarz include the method of using primers that can bind within 25 base pairs of the SNV loci, or a set of primer pairs that each span a region of 25 base pairs or less comprising SNV loci. 
In addition, Zheng teaches identifying 101 SNVs in lung squamous cell carcinoma via whole-exome sequencing which as confirmed by sequencing the PCR amplification (see abstract, p 756 col 1-2).
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have employed amplification technique using short primers (i.e. the primers for amplicon length 25 bp or less than 25 bp) and optimizing the amplification conditions using annealing temperature at 15 minutes and a primer concentration of 10 nM, as taught by Babiarz, and to amplify more known SNVs (e.g. 101 SNVs) for lung squamous cell carcinoma as taught by Zheng, in the method of Deihn. Babiarz and Zheng teaches detecting SNVs in lung SCC as described above. Babiarz teaches using the method to amplify SNVs between 25-1000. Both Deihn and Babiarz use known technique of multiplex amplification in generating the nucleic acid sequences of desired length. The skilled artisan would have found it obvious to have generated a very short amplicons (less than 45 bp or less than 25 nucleotides) via adjusting annealing temperature (e.g. 15 minutes) and primer concentration (e.g. 10 nM), and using the forward and reverse primers (having the length of primers for the length of amplicon to the length of the short cfDNA fragment, see para 0548) to amplify SNVs as taught by Babiarz in the method of Diehn, to have robust performance for highly multiplex reactions (see para 0593) and efficient measurements of desired loci. Diehn teaches detecting SNVs in lung SSC (see para Table 1 page 16) and analyzing SNVs in a number of genes (e.g. EGFR, KRAS, KEAP1, TP53, FGFR1, BRAF, ERBB2 gene) (Table 1); and Babiarz teaches amplifying SNVs in lung cancer (Fig. 46 A, 49-50). Thus, the skilled artisan would have found it obvious to have amplified 101 SNVs as taught by Zheng in the method Diehn in view of Babiarz, to be able to get a better diagnosis of lung squamous cell cancer in the subject because the cancer has high mortality rate mainly attributed to the disease not being diagnosed until it is in advanced stages. Thus, this combination would provide the method that can predict tumor mutation cell-free DNA in an individual having lung SCC with a reasonable exception of success to one skill in the art.
With regard to claims 2-3, Diehn teaches methods of analyzing mutations in stage 1b non-small cell lung cancer (NSCLC) including SCC (see para 0075, para 0125, para 0169, para 0175-0177). Babiarz also teaches analyzing plasma sample from stage I-III of lung cancer (Example 12-13 para 865-869, Fig. 49 B). Thus, it would have been obvious to have performed determining SNV in lung squamous cell carcinoma at early stage (e.g. stage 1 a or 1b), in order to obtain diagnosis of the disease at early stage. 
With regard to claims 4-5, the specification does not disclose or further define “the individual is not subject to surgery” and “the individual is not subject to biopsy”. Thus, the limitation of claims 4 and 5 are interpreted as the individual is not subject to surgery or biopsy that may be considered invasive procedure or the individual is subject to other relevant procedure.
As described above, both Diehn and Babiarz teach determining SNV in cell-free DNA from plasma sample from the patients via multiplex PCR amplification, indicating using non-invasive technique in collecting the sample. 
With regard to claim 7, Diehn teaches method of determining the allele frequency from detected SNVs (para 0132, para 0164-0165). Babiarz also teaches method of determining the allele frequency from detected SNVs (Figure 51). 
With regard to claim 8, Diehn teaches determining SNVs via cell free DNA in early and advanced stage lung cancer patients for disease monitoring at different time point (e.g. using pre-treatment and post-treatment samples) (see p 26 para 0135, Table 4). Diehn further teaches method of performing the sequencing assay to monitor during therapy for NSCLC (para 0135, para 0082); and determining allele frequencies of SNVs at each time point during the therapy and estimating tumor burden (para 0078, para 0186, para 0152, para 0149).  Thus, the teachings of Diehn include performing VAF determinations in disease monitoring comprising planning the treatment in the lung SCC.
With regard to claim 10, Diehn teaches method of analyzing tumor nucleic acid from a subject (e.g. nucleic acid isolated from the tumor of lung SCC) and identifying a patient-specific alteration in the tumor nucleic acid sample (e.g. SNV) (para 0104-112, Figures 1-2) before determining the sequence of at least a segment of each amplicon of the set of amplicons for the blood sample (see para 0115, para 0116-0118). In addition, Babiarz teaches isolating nucleic acid from tumor biopsies of lung cancer patients and identifying SNVs in the tumor for a set of SNV loci (see para 0865, 0867, 0831-0832, Fig. 49-50). Babiarz also teaches using a control from a tumor from the subject along with the plasma sample (para 0347, also see para 0342-0346).
With regard to claim 14, Diehn teaches of performing high throughput sequencing DNA fragments in the method (para 0146).
With regard to claims 15 and 17, Diehn does not teach the set of SNV loci comprises clonal SNV, and the limitation of “a variant allele frequency of greater than 1% is indicative of a clonal single nucleotide variant”.
Babiarz teaches analyzing clonal and subclonal heterogenicity in lung tumors; and identifying clonal and subclonal SNVs mutation in the method (para 0252-0252, Fig. 51 A, Fig. 52, p 867-869). In addition, Babiarz teaches using a cutoff of VAF at 1% or 5% or 10% (para 0832, 868-869, also see Fig. 54 para 0255), indicating that VAF of greater than 1% is indicative of a clonal SNV.  Thus, it would have been obvious to have used the set of SNV loci known to be associated with lung SCC that comprises clonal SNV loci to be able to identify clonal vs non-clonal SNVs in cell free DNA from the patient with the reasonable expectation of success.
10.	Claims 6, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Diehn (Diehn et al. US20140296081A1) in view of Babiarz et al. US 2017/0107576A 1, filed on 21 April 2015 and priority date of 21 April 2014), and Zheng (Zheng et al. INTERNATIONAL JOURNAL OF ONCOLOGY; 2013; 43: 755-764), as applied to claims 1-10, 14 and 17 above, further in view of Kim (Kim et al. Lung Cancer; 2013; 80; 249-255) and Jamal (Jamal-Hanjani et al. Annals of Oncology; 2016 January; 27: 862–867).
With regard to claims 6 and 9, which depend from claims 1 and 7, respectively, Diehn in view of Babiarz and Zheng does not teach a compound that is known to be specifically effective in treating lung SCC having one or more of the determined SNVs. 
The teachings of Diehn in view of Babiarz and Zheng as applied to claims 1 and 7, are fully incorporated here. 
With regard to claim 9, Diehn teaches that the carcinoma is having one of the SNVs with a VAF greater than at least one half of the determined other SNVs (see p 27 Table 4). For example, patient 5 (p5) having 4 mutations with one showing a higher VAF more than one half of the other one at time point 1. Babiarz teaches determining variant allele frequency (VAF) and detecting SNV with a VAF greater than at least one half of the other SNV in the method (see para 867-869, Fig 51B). Additionally, Jamal teaches detecting lung SCC having SNV with a VAF greater than at least one half of the other SNV (e.g. EGFR, L013 patient).
With regard to claims 6 and 9, Diehn does not teach compounds that are effective in treating lung SCC.
However, Diehn teaches targeted therapeutic compounds known for treating SNVs in the lung cancer, for example, administering ALK kinase inhibitor Crizotinib including SNV in TP53 (see para 0078, Fig 14), and using EGFR-inhibitors in treating the lung cancer (see para 0135). Diehn teaches determining SNVs in TP53, EGFR, ERBB2, BRAF, MEK1 and FGFR1 (Table 1, para 0093). 
Kim teaches therapeutic agents that are used in treating lung SCC patients, for example, trametinib for BRAF mutation that targets MEK1 gene, afatinib that targets EGFR and ERBB2 genes (see p 251 col 1 para 3, Table 2-3).
Claim 1 only requires determining SNVs in the method, and claims 6 and 9 do not require these SNVs to be determined in the individual with lung SCC for the method step of administering.
Additionally, Jamal teaches detecting SNVs in cell free DNA obtained from plasma sample of lung SCC patients at early stage cancer (e.g. stage 1b) (table 1, Fig. 1, abstract) which are also determined in the method of Diehn. For example, Jamal teaches detecting SNVs EGFR and TP53 in lung SCC (see L012, L013 and L015 in Fig. 1-2, Table 1).
It would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have administered a known compound that is effective in treating lung SCC, as taught by Kim in the method of Diehn in view of Babiarz and Zheng, in order to provide the treatment specifically for lung SCC (see abstract of Kim). In addition, it would have prima facie obvious for one having skill in the art to have determined SNVs in lung SCC, as taught by Jamal and to have administered known compound treating these determined SNVs in lung SCC, by Kim, in the method of Diehn in view of Babiarz and Zheng, in order to provide the treatment specifically for lung SCC (see abstract of Kim). The method of Diehn includes analyzing SNVs (e.g. TP53, EGFR) in lung SCC and using targeted therapeutic compounds known for treating SNVs in the lung cancer, as described above. Jamal teaches detecting SNVs in TP53 and EGFR genes in lung SCC patients, and Kim teaches the compound that is known in treating lung SCC. Thus, one having skill in the art would have found it obvious to have determined SNVs correspond to a lung SCC patient and administered the known compound to the patient, because Kim suggested to understand development of mutation panels for selection of patients with lung SCC for a specific targeted therapy at the time of diagnosis or even disease progress (p 253 col 2 para 6).
The claim would have been obvious because applying a known technique to a known method to yield predictable results in treating lung SCC patients. The particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. 
Claim 16, which depends from claim 15, recites “administering a compound to the individual that targets the clonal single nucleotide variants, but not other single nucleotide variants”. 
Diehn in view of Babiarz and Zheng does not teach administering a compound to the individual that targets the clonal SNVs, but not other SNVs. 
The teachings of Diehn in view of Babiarz and Zheng as applied to claims 1and 15 are fully incorporated here.
Jamal teaches SNVs in genes (e.g. EGFR and TP53) detected in cell free DNA from plasma of lung SCC patient at early stage are clonal SNV because they are ubiquitous in character (see Table 1, Fig 1-2). The ubiquitous mutations occurring early in tumor evolution are predicted to be clonal in origin (see p 863 col 1). 
Kim teaches targeted therapies for actionable mutations in treating lung SCC including afatinib that targets anti-EGFR (see abstract, p 250-252 session 3.2, Table 2-3). The specification also discloses afatinib as a current thrapy that target specific EGFR mutation (see para 0072).
Therefore, it would have been prima facie obvious to one having skill in the art prior to the effective filing date of the claimed invention to have identified clonal SNVs in lung SCC patient as taught by Jamal and administered a targeted compound for specific actionable mutation in treating lung SCC as taught by Kim, in the method of Diehn in view of Babiarz and Zheng. Jamal teaches that clinical trial involves the longitudinal sampling of circulating biomarkers, including cfDNA, to determine how well the tumor evolutionary landscape is represented in the plasma of patients with early-stage NSCLC, from diagnosis to relapse (see p 866 col 2 para 3). Jamal teaches that ubiquitous mutations occurring early in tumor evolution (predicted to be clonal in origin), and heterogeneous mutations occurring late in tumor evolution (predicted to be subclonal in origin (p 863, col 1), indicating to determine clonal SNVs in cfDNA at early stage of lung SCC. Thus, one having skill in the art would have found it obvious to have identified clonal SNVs to treat the patient with a compound that targets particular clonal SNVs and not other SNVs, in the method of Diehn in view of Babiarz and Zheng. Kim also suggested to understand driver mutations and molecular pathways may lead to the development of mutation panels for the selection of patients with lung SCC for a specific targeted therapy at the time of diagnosis or even disease progression (p 253 col 2 para 6). The claim would have been obvious because applying a known technique to a known method to yield predictable results in determining clonal SNVs and administering targeted therapy for the clonal SNVs in lung SCC patients. The particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Response to Argument
The response traverses the rejection on pages 6-9 of the remarks mailed on 08/16/2022.
 The response mentions amending claim 1 and describe the limitations of amended claim 1.
	The response asserts “the cited references, independently or combined, fail to teach or suggest "an annealing time of 15 minutes, and a primer concentration of 10 nM, wherein the single nucleotide variant loci are known to be associated with lung squamous cell carcinoma and each amplicon of the set of amplicons spans at least one single nucleotide variant loci of a set of 25 to 1000 single nucleotide variant loci known to be associated with lung cancer," as recited in Applicant's amended claim 1.”; and the "custom multiplex PCR panel" that allows successful detection of lung squamous cell carcinoma related SNVs in plasma samples obtained from patients having lung squamous cell carcinoma (e.g. SNVs with variant allele fraction as low as 0.01%). 
The argument has been thoroughly reviewed and fully considered but not found persuasive because Babiarz teaches adjusting both annealing temperature (e.g.  15 minutes) and a primer concentration (e.g. 10 nM) in performing multiplex amplification (para 0593) and teaches the multiplex PCR method in the lung cancer as “in certain embodiment analyzing for SNVs interrogate for between 50-1000 SNVs” (see para 0731, Example 12-13 para 865-869), thus, the method of Diehn in view of Babiarz would be able to detect SNA with variant allele fraction as low as 0.01% with the reasonable expectation of the success for one having skill in the art [also see the teachings of Babiarz (para 0533, 0553, 0554) showing SNV detection is equal to 0.01% or 0.005%). In addition, Zheng teaches detecting 101 SNVs in lung SCC (see the rejection above). 
The rejection has been modified accordingly with the amendment; and the method of Diehn in view of Babiarz, and Zheng teaches all the limitations of the claims.
11.	No claims are allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 30, 2022